Exhibit 10.6

AMENDMENT 2 TO
WAIVER AND STANDBY PURCHASE AGREEMENT

This AMENDMENT 2, dated as of November 6, 2006, amends that certain Waiver and
Standby Purchase Agreement (the “Waiver Agreement”) dated as of March 21, 2006
and subsequently amended as of August 8, 2006, by and among Hallmark Cards,
Incorporated, a Missouri corporation (“Hallmark”), HC Crown Corp., a Delaware
corporation, Hallmark Entertainment Holdings, Inc., a Delaware corporation
(“collectively, together with Hallmark the “Hallmark Lenders”) and Crown Media
Holdings, Inc., a Delaware corporation, Crown Media United States, LLC, a
Delaware limited liability company, and the subsidiaries of Crown Holdings
listed as Guarantors on the Credit Facility (collectively, the “Borrowers”).

WHEREAS, the Borrowers have requested that the Hallmark Lenders extend the
automatic Waiver Termination Date; and

WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date on the terms and subject to the conditions set forth in this
Amendment 2;

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.             Section 2(c). Section 2(c) — Waiver Termination Date shall be
amended by replacing the first sentence with the following:

This Waiver shall terminate automatically on November 15, 2007, unless
terminated earlier as set forth herein and such date of actual termination shall
be the “Waiver Termination Date.”

2.             Representations and Warranties. Each Borrower hereby jointly and
severally represents and warrants to each Hallmark Lender that after giving
effect to this Amendment 2 that all the representations and warranties contained
in the Waiver Agreement are true and correct as of the date hereof in all
material respects as if such representations and warranties had been made on and
as of the date hereof (except to the extent that any such representation or
warranty specifically relates to an earlier date.)

3.             Release of Claims and Waiver. Each Borrower hereby releases,
remits, acquits and forever discharges each Hallmark Lender and each Hallmark
Lender’s employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, which were omitted or suffered to be done
by any of the Released Parties prior to and including the date of execution
hereof, and which also


--------------------------------------------------------------------------------




 

in any way directly or indirectly arise out of or were in any way connected to
the Released Parties’ capacity as the beneficiary of an obligation of one or
more of the Borrowers under this Agreement, the Subject Obligations and/or any
other Loan Document heretofore executed, including claims relating to ‘lender
liability’ (all of the foregoing hereinafter called the “Released Matters”). The
Borrowers acknowledge that the Hallmark Lenders’ agreement to waive contained in
Section 2 of the Waiver Agreement, the Hallmark Lenders’ agreement to extend the
automatic Waiver Termination Date pursuant to Amendment 1 and this Amendment 2,
and Hallmark’s agreement to purchase the outstanding Indebtedness and the Bank
Lenders’ other interests under the Credit Facility contained in Section 3 of the
Waiver Agreement are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower represents and warrants to each Hallmark Lender that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.

4.             Full Force and Effect. Except to the extent amended herein, the
Waiver Agreement shall continue in full force and effect.

5.             Governing Law. This Amendment 2 shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such State.

6.             Counterparts: Faxed Signatures. This Amendment 2 may be executed
in any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 2 as of the
day and year first above written.

BORROWERS:

 

 

 

CROWN MEDIA HOLDiNGS, INC.

 

 

 

By:

/s/ Charles Stanford

 

 

Name:

Charles Stanford

 

 

Title:

Exec. Vice President

 

2


--------------------------------------------------------------------------------




 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

By:

/s/ Charles Stanford

 

 

Name: Charles Stanford

 

 

Title: Vice President

 

 

 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

WAYZGOOSE CONCERT SERVICES, B.V.

 

CROWN MEDIA DISTRIBUTION, LLC

 

 

 

 

 

By:

/s/ Charles Stanford

 

 

Name: Charles Stanford

 

 

Title: Vice President

 

 

 

 

 

 

 

HALLMARK LENDERS:

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By:

/s/  Brian E. Gardner

 

 

Name: Brian E. Gardner

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

HC CROWN CORP.

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

Name: Brian E. Gardner

 

 

Title: Vice President

 

 

3


--------------------------------------------------------------------------------




 

 

 

 

HALLMARK ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

Name: Brian E. Gardner

 

 

Title: Vice President

 

 

 

 

4


--------------------------------------------------------------------------------